Exhibit 10.1




AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into on August 3, 2017 effective as of July 1, 2017 (the “Effective
Date”), by and between Brenton W. Hatch (“Executive”) and Profire Energy, Inc.,
a Nevada corporation (the “Company”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated June 28, 2013 (the “Prior Agreement”), pursuant to which the
Company employs Executive; and
WHEREAS, the Company and Executive desire to amend, restate and replace the
Prior Agreement, on the terms and conditions provided in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:
1.Term. Executive’s employment hereunder shall commence on or prior to the
Effective Date and shall continue until August 31, 2020 (“Extension Date”),
unless terminated earlier pursuant to Section 5 of this Agreement; provided,
that, on such Extension Date and each annual anniversary thereafter (such date
and each annual anniversary thereof, a “Renewal Date”), the Agreement shall be
deemed to be automatically extended, upon the same terms and conditions, for
successive periods of one year, unless either party provides written notice of
its intention not to extend the term of the Agreement at least sixty (60) days’
prior to the applicable Renewal Date. The period during which Executive is
employed by the Company hereunder is hereinafter referred to as the “Employment
Term.”
2.    Position and Duties.
2.1    Position. During the Employment Term, Executive shall serve as the Chief
Executive Officer and President of the Company (the “Position”), reporting to
the Board of Directors of the Company (the “Board”). In such Position, Executive
shall have such duties, authority, and responsibility as shall be determined
from time to time by the Board, which duties, authority, and responsibility are
consistent with Executive’s Position, including without limitation being
responsible for the strategic direction and day-to-day operations of the
Company. Executive shall, if requested, also serve as a member of the Board, the
Chairman of the Board, a member of any Committee of the Board, or as an officer
or director of any affiliate of the Company for no additional compensation.
2.2    Duties. During the Employment Term, Executive shall devote substantially
all of his business time and attention to the performance of Executive’s duties
hereunder and will not engage in any other competitive business, profession, or
occupation for compensation or otherwise which would conflict or interfere with
the performance of such services either directly or indirectly without the prior
written consent of the Board. Notwithstanding the foregoing, Executive will be
permitted to: (a) with the prior written consent of the Board (which consent
will not be unreasonably withheld or delayed) act or serve as a director,
trustee or committee member of any type of business, civic, or charitable
organization; and (b) purchase or own less than five percent (5%) of the
publicly traded securities of any entity; provided, that, such ownership
represents a passive investment and that Executive is not a controlling person
of, or a member of a group that controls, such corporation; provided, further,
that the activities described in clauses (a) and (b) do not interfere with the
performance of Executive’s duties and responsibilities to the Company as
provided hereunder, including, but not limited to, the obligations set forth in
this Section 2.


92366834.9 0059466-00001

--------------------------------------------------------------------------------





3.    Place of Performance. The principal place of Executive’s employment shall
be Company’s principal executive office, which is currently located at 321 S
1250 W, Suite 1, Lindon, Utah 84042; provided, that Executive may be required to
travel on Company business during the Employment Term.
4.    Compensation.
4.1    Base Salary. The Company shall pay Executive an annual rate of base
salary of $365,000 in periodic installments in accordance with the Company’s
customary payroll practices and applicable wage payment laws, but no less
frequently than monthly. The Executive's base salary shall be reviewed at least
annually by the by the compensation committee of the Board (the “Compensation
Committee”) and the Compensation Committee may, but shall not be required to,
increase Executive’s base salary during the Employment Term. Executive’s annual
base salary shall be adjusted to $400,000 on January 1, 2018 unless the Company
does not meet the original budget projection for Revenue and EBITDA for 2017 as
set forth in the fiscal year 2017 budget reviewed and agreed with the Board.
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as “Base Salary”.
4.2    Annual Incentive Plan. For each calendar year of the Employment Term,
Executive shall be eligible to receive an annual bonus (the “Annual Bonus”), in
the amount (if any) determined by the Compensation Committee in accordance with
the terms and eligibility requirements of the Company’s then-current Annual
Incentive Plan or its successor plan, adopted by the Compensation Committee from
time to time.
4.3    Long-Term Incentive Plan. During the Employment Term, Executive shall be
eligible to participate in the Company’s then-current Long-Term Incentive Plan
or any successor plan, subject to the terms of the Long-Term Incentive Plan or
its successor plan, as determined by the Board or the Compensation Committee, in
its discretion.
4.4    Fringe Benefits and Perquisites. During the Employment Term, Executive
shall be entitled to fringe benefits and perquisites consistent with the
practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.
4.5    Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or cancel any Employee Benefit Plans at any time in its sole
discretion, subject to the terms of such Employee Benefit Plan and applicable
law.
4.6    Vacation; Paid Time-Off. Executive shall receive other paid time-off in
accordance with the Company’s policies for executive officers as such policies
may exist from time to time.
4.7    Business Expenses. Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder in accordance with the Company’s expense reimbursement policies
and procedures.


92366834.9 0059466-00001    2    

--------------------------------------------------------------------------------





4.8    Indemnification. In the event that Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by Executive or the Company related to any contest or
dispute between Executive and the Company or any of its affiliates with respect
to this Agreement or Executive’s employment hereunder, by reason of the fact
that Executive is or was a director or officer of the Company, or any affiliate
of the Company, or is or was serving at the request of the Company as a
director, officer, member, employee, or agent of another corporation or a
partnership, joint venture, trust, or other enterprise, Executive shall be
indemnified and held harmless by the Company to the maximum extent permitted
under applicable law and the Company’s bylaws from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys’ fees). Costs and expenses
incurred by Executive in defense of such Proceeding (including attorneys’ fees)
shall be paid by the Company in advance of the final disposition of such
litigation upon receipt by the Company of: (i) a written request for payment;
(ii) appropriate documentation evidencing the incurrence, amount, and nature of
the costs and expenses for which payment is being sought; and (iii) an
undertaking adequate under applicable law made by or on behalf of Executive to
repay the amounts so paid if it shall ultimately be determined that Executive is
not entitled to be indemnified by the Company under this Agreement.
4.9    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).
5.    Termination of Employment. The Employment Term and Executive’s employment
hereunder may be terminated by either the Company or Executive at any time and
for any reason as provided in this Section 5. Upon termination of Executive’s
employment during the Employment Term, Executive shall be entitled to the
compensation and benefits described in this Section 5 and shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates.
5.1    Expiration of the Term, for Cause, or Without Good Reason.
(a)    Executive’s employment hereunder may be terminated upon either party’s
failure to renew the Agreement in accordance with Section 1, by the Company for
Cause, or by Executive without Good Reason. If Executive’s employment is
terminated upon either party’s failure to renew the Agreement, by the Company
for Cause, or by Executive without Good Reason, Executive shall be entitled to
receive:
(i)    any accrued but unpaid Base Salary and accrued but unused vacation which
shall be paid on the Company’s next pay date immediately following the
Termination Date (as defined below) in accordance with the Company’s customary
payroll procedures;
(ii)    reimbursement for unreimbursed business expenses properly incurred by
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and


92366834.9 0059466-00001    3    

--------------------------------------------------------------------------------





(iii)    such employee benefits (including equity compensation), if any, to
which Executive may be entitled under the Company’s employee benefit plans as of
the Termination Date; provided that, in no event shall Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.
Items 5.1(a)(i) through 5.1(a)(ii) are referred to herein collectively as the
“Accrued Amounts.”
(b)    For purposes of this Agreement, “Cause” shall mean: (i) Executive’s
failure to perform his duties (other than any such failure resulting from
incapacity due to physical or mental illness); (ii) Executive’s failure to
comply with any valid and legal directive of the Board; (iii) Executive’s
engagement in dishonesty, illegal conduct, or misconduct, which is, in each
case, injurious to the Company or its affiliates; (iv) Executive’s embezzlement,
misappropriation, or fraud, whether or not related to Executive’s employment
with the Company; (v) Executive’s conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes a misdemeanor involving moral turpitude, if such felony
or other crime is work-related, materially impairs Executive’s ability to
perform services for the Company or results in material reputational or
financial harm to the Company or its affiliates; (vi) Executive’s willful
unauthorized disclosure of Confidential Information (as defined below); (vii)
Executive’s breach of any material obligation under this Agreement or any other
written agreement between Executive and the Company; or (viii) any material
failure by Executive to comply with the Company’s written policies or rules, as
they may be in effect from time to time during the Employment Term.
Except for a failure, breach, or refusal which, by its nature, cannot reasonably
be expected to be cured, Executive shall have ten (10) business days from the
delivery of written notice by the Company within which to cure any acts
constituting Cause; provided however, that, if the Company reasonably expects
irreparable injury from a delay of ten (10) business days, the Company may give
Executive notice of such shorter period within which to cure as is reasonable
under the circumstances, which may include the termination of Executive’s
employment without notice and with immediate effect. The Company may place
Executive on paid leave for up to sixty (60) days while it is determining
whether there is a basis to terminate Executive’s employment for Cause. Any such
action by the Company will not constitute Good Reason.
(c)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, in each case during the Employment Term without
Executive’s written consent: (i) a reduction in Executive’s Base Salary, other
than a general reduction in Base Salary that affects all similarly situated
executives in substantially the same proportions, or is otherwise agreed by the
Executive; (ii) a relocation of Executive’s principal place of employment by
more than one hundred (100) miles; (iii) any breach by the Company of any
material provision of this Agreement; or (iv) a material, adverse change in
Executive’s authority, duties or responsibilities (other than temporarily while
Executive is physically or mentally incapacitated or as required by applicable
law), taking into account the Company’s size, status as a public company, and
capitalization as of the date of this Agreement.


92366834.9 0059466-00001    4    

--------------------------------------------------------------------------------





Executive cannot terminate his employment for Good Reason unless he has provided
written notice to the Company of the existence of the circumstances providing
grounds for termination for Good Reason within thirty (30) days after the
initial existence of such grounds and the Company has had at least forty-five
(45) days from the date on which such notice is provided to cure such
circumstances. If Executive does not terminate his employment for Good Reason
within ninety (90) days after the first occurrence of the applicable grounds,
then Executive will be deemed to have waived his right to terminate for Good
Reason with respect to such grounds.
5.2    Without Cause or for Good Reason. The Employment Term and Executive’s
employment hereunder may be terminated by Executive for Good Reason or by the
Company without Cause. In the event of such termination, Executive shall be
entitled to receive: (i) the Accrued Amounts; and (ii) subject to Executive’s
compliance with Section 6, Section 7, Section 8, and Section 9 of this Agreement
and his execution of a release of claims in favor of the Company, its affiliates
and their respective officers and directors in a form provided by the Company
(the “Release”) and such Release becoming effective within ten (10) days, or
such other waiting period as required by law for effectiveness, following the
Termination Date (such deferral period, the “Release Execution Period”),
Executive shall be entitled to receive the following
(a)    continued Base Salary for two (2) years following the Termination Date,
payable in equal installments in accordance with the Company’s normal payroll
practices, but no less frequently than monthly, which shall commence within
thirty 30) days following the Termination Date; provided, that, if the Release
Execution Period begins in one taxable year and ends in another taxable year,
payments shall not begin until the beginning of the second taxable year;
(b)    a payment equal to the product of: (i) the Annual Bonus, if any, that
Executive would have earned for the calendar year in which the Termination Date
(as determined in accordance with Section 5.6) occurs based on achievement of
the applicable performance goals for such year; and (ii) a fraction, the
numerator of which is the number of days Executive was employed by the Company
during the year of termination and the denominator of which is the number of
days in such year (the “Pro-Rata Bonus”). This amount shall be paid on the date
that annual bonuses are paid to similarly situated executives of the Company;
(c)    If Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse Executive for the difference between the monthly COBRA
premium paid by Executive for himself and his dependents and the monthly premium
amount paid by similarly situated active executives. Such reimbursement shall be
paid to Executive on the fifteenth of the month immediately following the month
in which Executive timely remits the COBRA premium payment. Executive shall be
eligible to receive such reimbursement until the earliest of: (i) the
eighteen-month anniversary of the Termination Date; (ii) the date Executive is
no longer eligible to receive COBRA continuation coverage; and (iii) the date on
which Executive becomes eligible to receive substantially similar coverage from
another employer or other source. Notwithstanding the foregoing, if the
Company’s making payments under this Section 5.2(c) would violate the
nondiscrimination rules applicable to non-grandfathered plans under the
Affordable Care Act (the “ACA”), or result in the imposition of fines or
penalties under the ACA and the related regulations and guidance promulgated
thereunder, the parties


92366834.9 0059466-00001    5    

--------------------------------------------------------------------------------





agree to reform this Section 5.2(c) in a manner as is necessary to comply with
the ACA and avoid such fines or penalties.
(d)    The treatment of any outstanding equity awards shall be determined in
accordance with the terms of the Company’s Long-Term Incentive Plan and the
applicable award agreements.
Items 5.2(a) through 5.2(d) are referred to herein collectively as the
“Severance.”
5.3    Death or Disability.
(a)    Executive’s employment hereunder shall terminate automatically upon
Executive’s death during the Employment Term, and the Company may terminate
Executive’s employment on account of Executive’s Disability.
(b)    If Executive’s employment is terminated during the Employment Term on
account of Executive’s death, Executive’s estate and/or beneficiaries, as the
case may be, shall be entitled to receive: (i) the Accrued Amounts; and (ii) the
Severance.
(c)    If Executive’s employment is terminated during the Employment Term on
account of Executive’s Disability, Executive (or Executive’s estate and/or
beneficiaries, as the case may be) shall be entitled to receive: (i) the Accrued
Amounts; and (ii) subject to Executive’s compliance with Section 6, Section 7,
Section 8, and Section 9 of this Agreement and his execution of the Release and
such Release becoming effective within the Release Execution Period, the
Severance.
(d)    For purposes of this Agreement, “Disability” shall mean Executive’s
inability, due to physical or mental incapacity, to perform the essential
functions of his job, with or without reasonable accommodation, for an aggregate
of one hundred eighty (180) days out of any three hundred sixty-five (365) day
period or one hundred twenty (120) consecutive days; provided, however, in the
event that the Company temporarily replaces Executive, or transfers Executive’s
duties or responsibilities to another individual on account of Executive’s
inability to perform such duties due to a mental or physical incapacity which
is, or is reasonably expected to become, a Disability, then Executive’s
employment shall not be deemed terminated by the Company and Executive shall not
be able to resign with Good Reason as a result thereof. Any question as to the
existence of Executive’s Disability as to which Executive and the Company cannot
agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company. If Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two (2) physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of this
Agreement.
5.4    Notice of Termination. Any termination of Executive’s employment
hereunder by the Company or by Executive during the Employment Term (other than
termination pursuant to Section 5.3(a) on account of Executive’s death) shall be
communicated by written notice of termination (“Notice of Termination”) to the
other party hereto in accordance with Section 24. The Notice of Termination
shall specify:


92366834.9 0059466-00001    6    

--------------------------------------------------------------------------------





(a)    The termination provision of this Agreement relied upon;
(b)    To the extent applicable, the facts and circumstances claimed to provide
a basis for termination of Executive’s employment under the provision so
indicated; and
(c)    The applicable Termination Date.
5.5    Termination Date. Executive’s “Termination Date” shall be:
(a)    If Executive’s employment hereunder terminates on account of Executive’s
death, the date of Executive’s death;
(b)    If Executive’s employment hereunder is terminated on account of
Executive’s Disability, the date that it is determined that Executive has a
Disability;
(c)    If the Company terminates Executive’s employment hereunder for Cause, the
date the Notice of Termination is delivered to Executive;
(d)    If the Company terminates Executive’s employment hereunder without Cause,
the date specified in the Notice of Termination or, if no such Terminate Date is
specified, the date on which such Notice of Termination is delivered;
(e)    If Executive terminates his employment hereunder with or without Good
Reason, the date specified in Executive’s Notice of Termination or, if no such
Terminate Date is specified, the date on which such Notice of Termination is
delivered; and
(f)    If Executive’s employment hereunder terminates because either party
provides notice of non-renewal pursuant to Section 1, the Renewal Date
immediately following the date on which the applicable party delivers notice of
non-renewal.
Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which Executive incurs a “separation from service” within the
meaning of Section 409A.
5.6    Resignation of All Other Positions. Upon termination of Executive’s
employment hereunder for any reason, Executive shall be deemed to have resigned
from all positions that Executive holds as an officer or member of the Board (or
a committee thereof) of the Company or any of its affiliates.
5.7    Section 280G.
(a)    If any of the payments or benefits received or to be received by
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or Executive’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement,
or agreement, or otherwise) (all such payments collectively referred to herein
as the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 5.7, be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then such
280G Payments shall be reduced in a manner determined by the Company (by the
minimum possible amounts) that is consistent with the requirements of Section
409A until no


92366834.9 0059466-00001    7    

--------------------------------------------------------------------------------





amount payable to Executive will be subject to the Excise Tax. If two
economically equivalent amounts are subject to reduction but are payable at
different times, the amounts shall be reduced (but not below zero) on a pro rata
basis.
(b)    All calculations and determinations under this Section 5.7 shall be made
by an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.7, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.7. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.
6.    Cooperation. The parties agree that certain matters in which Executive
will be involved during the Employment Term may necessitate Executive’s
cooperation in the future. Accordingly, following the termination of Executive’s
employment for any reason, to the extent reasonably requested by the Board,
Executive shall cooperate with the Company in connection with matters arising
out of Executive’s service to the Company; provided, that the Company shall make
reasonable efforts to minimize disruption of Executive’s other activities. The
Company shall reimburse Executive for reasonable expenses incurred in connection
with such cooperation and, to the extent that Executive is required to spend
substantial time on such matters, the Company shall compensate Executive at an
hourly rate based on Executive’s Base Salary on the Termination Date.
7.    Confidential Information. Executive acknowledges and agrees that during
the Employment Term, he will have access to and learn about Confidential
Information, as defined below.
7.1    Confidential Information Defined.
(a)    Definition. For purposes of this Agreement, “Confidential Information”
includes, but is not limited to, all information not generally known to the
public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to: business processes, practices, methods, policies,
plans, publications, documents, research, operations, services, strategies,
techniques, agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, computer code (including, without
limitation, source, object or executable code), applications, operating systems,
software design, web design, work-in-process, databases, manuals, records,
articles, systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, algorithms, product plans,
designs, styles, models, ideas, audiovisual programs, inventions, unpublished
patent applications, original works of authorship, discoveries, experimental
processes, experimental results, specifications, customer information, customer
lists, client information, client lists, manufacturing information, factory
lists, distributor lists, and buyer lists of the Company, its


92366834.9 0059466-00001    8    

--------------------------------------------------------------------------------





affiliates and their respective business, of any existing or prospective
customer, supplier, investor, associated third party, or of any other person or
entity that has entrusted information to the Company or its affiliates in
confidence.
Executive acknowledges and agrees that the above list is not exhaustive, and
that Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
Executive acknowledges and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company
(whether pursuant to this Agreement, the Prior Agreement or otherwise) as if the
Company furnished the same Confidential Information to Executive in the first
instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to
Executive; provided, that such disclosure is through no direct or indirect fault
of Executive or person(s) acting on Executive’s behalf.
(b)    Company Creation and Use of Confidential Information. Executive
acknowledges and agrees that the Company has invested, and continues to invest,
substantial time, money, and specialized knowledge into developing its
resources, creating a customer base, generating customer and potential customer
lists, training its employees, and improving its offerings in the field of
designing, developing, producing, assembling, marketing, distributing, selling,
installing, or servicing oilfield burner management technology and other
oilfield-management technologies. Executive acknowledges and agrees that as a
result of these efforts, the Company has created, and continues to use and
create Confidential Information. This Confidential Information provides the
Company with a competitive advantage over others in the marketplace.
(c)    Disclosure and Use Restrictions. Executive agrees and covenants: (i) to
treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated,
or made available, in whole or part, to any entity or person whatsoever
(including other employees of the Company) not having a need to know and
authority to know and use the Confidential Information in connection with the
business of the Company and, in any event, not to anyone outside of the direct
employ of the Company except as required in the performance of Executive’s
authorized employment duties to the Company or with the prior consent of the
Board in each instance (and then, such disclosure shall be made only within the
limits and to the extent of such duties or consent); and (iii) not to access or
use any Confidential Information, and not to copy any documents, records, files,
media, or other resources containing any Confidential Information, or remove any
such documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of Executive’s
authorized employment duties to the Company or with the prior consent of the
Board in each instance (and then, such disclosure shall be made only within the
limits and to the extent of such duties or consent). Nothing herein shall be
construed to prevent disclosure of Confidential Information as may be required
by applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency; provided, that the
disclosure does not exceed the extent


92366834.9 0059466-00001    9    

--------------------------------------------------------------------------------





of disclosure required by such law, regulation, or order. Executive shall
promptly provide written notice of any such order to the Board.
(d)    Notice of Immunity Under the Economic Espionage Act of 1996, as amended
by the Defend Trade Secrets Act of 2016. Notwithstanding any other provision of
this Agreement:
(i)    Executive will not be held criminally or civilly liable under any federal
or state trade secret law for any disclosure of a trade secret that: (A) is made
(1) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed under seal in a lawsuit or other proceeding.
(ii)    If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the Company’s
trade secrets to Executive’s attorney and use the trade secret information in
the court proceeding if Executive: (A) files any and all documents containing
trade secrets under seal; and (B) does not disclose trade secrets, except
pursuant to court order.
Executive acknowledges and agrees that his obligations under this Agreement with
regard to any particular Confidential Information shall commence immediately
upon Executive first having access to such Confidential Information (whether
before or after the Effective Date or the date Executive began employment by the
Company) and shall continue during and after his employment by the Company until
such time as such Confidential Information has become public knowledge other
than as a result of Executive’s breach of this Agreement or breach by those
acting in concert with Executive or on Executive’s behalf.
8.    Restrictive Covenants.
8.1    Acknowledgement. Executive understands that the nature of Executive’s
Position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Company. Executive
acknowledges and agrees that the intellectual and other executive and management
services he provides to the Company are unique, special and extraordinary.
Executive further acknowledges and agrees that the Company’s ability to reserve
these for the exclusive knowledge and use of the Company is of great competitive
importance and commercial value to the Company, and that improper use or
disclosure by Executive is likely to result in unfair or unlawful competitive
activity.
8.2    Non-Competition.
(a)    Restrictions. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to Executive,
during the Employment Term and for a period of two (2) years thereafter, to run
consecutively, beginning on the last day of Executive’s employment with the
Company (for any reason or no reason and whether employment is terminated at the
option of Executive or the Company), Executive agrees and covenants not to
engage in Prohibited Activity anywhere in the world.


92366834.9 0059466-00001    10    

--------------------------------------------------------------------------------





(b)    Definition. For purposes of this Section 8, “Prohibited Activity” is any
activity in which Executive participates or contributes his knowledge, directly
or indirectly, in whole or in part, as an employee, employer, owner, operator,
manager, advisor, consultant, agent, employee, partner, director, stockholder,
officer, volunteer, intern, or any other similar capacity to an entity engaged
in the same or similar business as the Company, including those engaged in the
business of designing, developing, assembling, producing, marketing,
distributing, selling, installing, or servicing oilfield burner management
technology and other oilfield-management technologies. Prohibited Activity also
includes activity that may require or inevitably requires disclosure of trade
secrets, proprietary information or Confidential Information.
(c)    Exceptions. Nothing herein shall prohibit Executive from purchasing or
owning less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that Executive is not a controlling person of, or a member of a group that
controls, such corporation. This Section 8 does not, in any way, restrict or
impede Executive from exercising protected rights to the extent that such rights
cannot be waived by agreement or from complying with any applicable law or
regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation, or order. Executive shall promptly provide
written notice of any such order to the Board.
8.3    Non-Solicitation of Employees. Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during the
Employment Term and for a period of five (5) years thereafter, to run
consecutively, beginning on the last day of Executive’s employment with the
Company (for any reason or no reason and whether employment is terminated at the
option of Executive or the Company).
8.4    Non-Solicitation of Customers.
(a)    Acknowledgement. Executive acknowledges and agrees that because of
Executive’s experience with and relationship to the Company, he will have access
to and learn about much or all of the Company’s Customer Information. “Customer
Information” includes, but is not limited to, names, phone numbers, addresses,
e-mail addresses, order history, order preferences, chain of command, pricing
information, and other information identifying facts and circumstances specific
to the customer and relevant to sales or services provided by the Company.
Executive acknowledges and agrees that loss or unauthorized disclosure of
Customer Information, or the loss of any customer relationship or goodwill, will
cause significant and irreparable harm to the Company.
(b)    Executive agrees and covenants, during the Employment Term and for a
period of five (5) years thereafter, to run consecutively, beginning on the last
day of Executive’s employment with the Company (for any reason or no reason and
whether employment is terminated at the option of Executive or the Company), not
to directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and text message), attempt to
contact, or meet with the Company’s current, former or prospective customers for
purposes of offering or accepting goods or services similar to or competitive
with those offered by the Company.


92366834.9 0059466-00001    11    

--------------------------------------------------------------------------------





9.    Non-Disparagement. Executive agrees and covenants that he will not at any
time (during or after the Employment Term) make, publish or communicate to any
person or entity or in any public forum any defamatory or disparaging remarks,
comments, or statements concerning the Company or its businesses, or any of its
employees, officers, and existing and prospective customers, suppliers,
investors and other associated third parties. This Section 9 does not, in any
way, restrict or impede Executive from exercising protected rights to the extent
that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency; provided, that such compliance
does not exceed that required by the law, regulation, or order. Executive shall
promptly provide written notice of any such order to the Board.
10.    Acknowledgement. Executive acknowledges and agrees that: (i) the services
to be rendered by him to the Company are of a special and unique character; (ii)
Executive will obtain knowledge and skill relevant to the Company’s industry,
methods of doing business and marketing strategies by virtue of Executive’s
employment with the Company; (iii) the restrictive covenants and other terms and
conditions of this Agreement are reasonable and necessary to protect the
legitimate business interest of the Company; (iv) the amount of his compensation
reflects, in part, all of Executive’s obligations and the Company’s rights under
Section 7, Section 8, and Section 9 of this Agreement; (v) Executive has no
expectation of any additional compensation, royalties or other payment of any
kind not otherwise referenced herein in connection herewith; and (vi) Executive
will not be subject to undue hardship by reason of his full compliance with the
terms and conditions of Section 7, Section 8, and Section 9 of this Agreement or
the Company’s enforcement thereof.
11.    Remedies; Tolling. In the event of a breach or threatened breach by
Executive of Section 7, Section 8, or Section 9 of this Agreement, Executive
hereby consents and agrees that the Company shall be entitled to obtain, in
addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief. Should Executive breach or violate any of
the terms of Section 7, Section 8, or Section 9 of this Agreement, the period of
restriction during which the provision or obligation subject to such breach is
to be in effect shall be tolled for the duration of such breach or violation,
and will run from the first date on which Executive ceases to be in breach or
violation of such provision or obligation.
12.    Proprietary Rights.
12.1    Work Product. Executive acknowledges and agrees that all right, title,
and interest in and to all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived, or reduced to practice by Executive individually or jointly with
others during the period of his employment by the Company (whether pursuant to
this Agreement, the Prior Agreement or otherwise) and relate in any way to the
business or contemplated business, products, activities, research, or
development of the Company or result from any work performed by Executive for
the Company (in each case, regardless of when or where prepared or whose
equipment or other resources is used in preparing the same), all rights and
claims related to the foregoing, and all printed, physical and electronic
copies, and other tangible embodiments thereof (collectively, “Work Product”),
as well as any and all rights in and to US and foreign: (a) patents, patent
disclosures and inventions (whether patentable or not); (b) trademarks, service
marks, trade dress, trade names, logos, corporate names, and domain names,


92366834.9 0059466-00001    12    

--------------------------------------------------------------------------------





and other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing; (c) copyrights and copyrightable works
(including computer programs), mask works, and rights in data and databases; (d)
trade secrets, know-how, and other confidential information; and (e) all other
intellectual property rights, in each case whether registered or unregistered
and including all registrations and applications for, and renewals and
extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company.
For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.
12.2    Work Made for Hire; Assignment. Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
Executive hereby irrevocably assigns to the Company, for no additional
consideration, Executive’s entire right, title, and interest in and to all Work
Product and Intellectual Property Rights therein, including the right to sue,
counterclaim, and recover for all past, present, and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title, or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.
12.3    Further Assurances; Power of Attorney. During and after his employment
with the Company (whether pursuant to this Agreement, the Prior Agreement or
otherwise, whether employment is terminated for any reason or no reason and
whether employment is terminated at the option of Executive or the Company),
Executive agrees to reasonably cooperate with the Company to: (a) apply for,
obtain, perfect, and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments, and
other documents and instruments as shall be requested by the Company. Executive
hereby irrevocably grants the Company power of attorney to execute and deliver
any such documents on Executive’s behalf in his name and to do all other
lawfully permitted acts to transfer the Work Product to the Company and further
the transfer, prosecution, issuance, and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if Executive does
not promptly cooperate with the Company’s request (without limiting the rights
the Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be affected by Executive’s
subsequent incapacity.


92366834.9 0059466-00001    13    

--------------------------------------------------------------------------------





12.4    No License. Executive understands that this Agreement does not, and
shall not be construed to, grant Executive any license or right of any nature
with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software, or other tools made available to
him by the Company.
13.    Security.
13.1    Security and Access. Executive agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time,
including, without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities and
Information Technology Resources”); (b) not to access or use any Facilities and
Information Technology Resources, except in accordance with the Company’s
then-current policies regarding Facilities and Information Technology Resources
or as otherwise approved by the Board; and (c) not to access or use any
Facilities and Information Technology Resources in any manner after the
termination of Executive’s employment by the Company, whether termination is
voluntary or involuntary. Executive agrees to notify the Company promptly in the
event he learns of any violation of the foregoing by others, or of any other
misappropriation or unauthorized access, use, reproduction or reverse
engineering of, or tampering with any Facilities and Information Technology
Resources or other Company property or materials by others.
13.2    Exit Obligations. Upon the termination of Executive’s employment with
the Company (for any reason or no reason and whether employment is terminated at
the option of Executive or the Company), or upon the Company’s request at any
time during Executive’s employment with the Company, Executive shall: (i)
provide or return to the Company any and all Company property, including,
without limitation, all keys, key cards, access cards, identification cards,
security devices, credit cards, network access devices, computers, cell phones,
smartphones, PDAs, pagers, fax machines, equipment, speakers, webcams, manuals,
reports, files, books, compilations, work product, e-mail messages, recordings,
tapes, disks, thumb drives or other removable information storage devices, hard
drives, negatives and data, and all Company documents, files and materials
belonging to the Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or Work Product,
that are in the possession or control of Executive, whether they were provided
to Executive by the Company or any of its business associates or created by
Executive in connection with his employment by the Company (whether pursuant to
this Agreement, the Prior Agreement or otherwise); and (ii) delete or destroy
all copies of any such documents and materials not returned to the Company that
remain in Executive’s possession or control, including those stored on any
non-Company devices, networks, storage locations and media in Executive’s
possession or control.
14.    Publicity. Executive hereby irrevocably consents to any and all uses and
displays, by the Company and its agents, representatives and licensees, of
Executive’s name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company


92366834.9 0059466-00001    14    

--------------------------------------------------------------------------------





(“Permitted Uses”) without further consent from or royalty, payment or other
compensation to Executive. Executive hereby forever waives and releases the
Company and its directors, officers, employees and agents from any and all
claims, actions, damages, losses, costs, expenses and liability of any kind,
arising under any legal or equitable theory whatsoever at any time during or
after the period of his employment by the Company, arising directly or
indirectly from the Company’s and its agents’, representatives’ and licensees’
exercise of their rights in connection with any Permitted Uses.
15.    Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Utah, without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a court of the State of Utah
located in Salt Lake County or Utah County, or a federal court of the United
States located in the District of Utah. The parties hereby irrevocably submit to
the exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.
16.    Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between Executive and the
Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter (including, without
limitation, the Prior Agreement). This Agreement amends and restates the Prior
Agreement in its entirety. The parties mutually agree that the Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of the Agreement.
17.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and by an officer of the Company (other than Executive)
expressly authorized by the Board. No waiver by either of the parties of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by the other party hereto shall be deemed a waiver of such
provision or condition at any other time, or any other provision or condition,
nor shall the failure of or delay by either of the parties in exercising any
right, power or privilege hereunder operate as a waiver thereof or to preclude
any other or further exercise thereof or the exercise of any other such right,
power, or privilege.
18.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be illegal, invalid or unenforceable, such holding
shall not affect the validity of the remainder of this Agreement. The parties
further agree that any such court is expressly authorized to modify any such
unenforceable provision of this Agreement in lieu of severing such unenforceable
provision from this Agreement in its entirety, whether by rewriting the
offending provision, deleting any or all of the offending provision, adding
additional language to this Agreement, or by making such other modifications as
it deems warranted to carry out the intent and agreement of the parties as
embodied herein to the maximum extent permitted by law. The parties expressly
agree that this Agreement as so modified by the court shall be binding upon and
enforceable against each of them. In any event, should one or more of the
provisions of this Agreement be held to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal, or unenforceable provisions had not been set forth herein.
19.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.


92366834.9 0059466-00001    15    

--------------------------------------------------------------------------------





20.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Counterparts to this Agreement may be
executed, transmitted and delivered electronically, by email in portable
document format (.pdf), or by other electronic means which create and store a
retrievable image of an original signature.
21.    Section 409A.
21.1    General Compliance. This Agreement is intended to comply with Section
409A of the Internal Revenue Code and the regulations, proclamations and
procedures promulgated thereunder (as amended, modified or superseded, “Section
409A”) or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by Executive on account of non-compliance with Section 409A.
21.2    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to Executive in connection with
the termination of Executive’s employment with the Company is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A and Executive is determined to be a “specified employee” as defined in
Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid until
the first payroll date to occur following the six-month anniversary of the
Termination Date or, if earlier, on Executive’s death (the “Specified Employee
Payment Date”). The aggregate of any payments that would otherwise have been
paid before the Specified Employee Payment Date shall be paid to Executive in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.
21.3    Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided to Executive under this Agreement
shall be provided in accordance with the following:
(a)    the amount of expenses eligible for reimbursement to Executive, or
in-kind benefits provided to Executive, during each calendar year cannot affect
the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any other calendar year;
(b)    any reimbursement of an eligible expense shall be paid to Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and
(c)    any right of Executive to reimbursements or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.


92366834.9 0059466-00001    16    

--------------------------------------------------------------------------------





22.    Notification to Subsequent Employer. When Executive’s employment with the
Company terminates (for any reason or no reason and whether employment is
terminated at the option of Executive or the Company), Executive agrees to
notify any subsequent employer or contractor of Executive of the restrictive
covenants contained in this Agreement. Executive will also deliver a copy of
such notice to the Company before Executive commences and other employment or
engagement following the Termination Date. In addition, Executive authorizes the
Company to provide a copy of the restrictive covenants sections of this
Agreement to third parties, including but not limited to, Executive’s
subsequent, anticipated, or possible future employer or contractor.
23.    Successors and Assigns. This Agreement is personal to Executive and shall
not be assigned by Executive. Any purported assignment by Executive shall be
null and void from the initial date of the purported assignment. The Company may
assign this Agreement to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company. This Agreement shall inure to the benefit
of the Company and permitted successors and assigns.
24.    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
and addressed, if to Executive, to Executive’s address set forth in the
Company’s records, or if to the Company, to its principal office, to the
attention of the Board.
25.    Representations of Executive. Executive represents and warrants to the
Company that Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not: (i) conflict with or result in a
breach or violation of, or a default under, any contract, agreement or
understanding to which Executive is a party or by which Executive is otherwise
bound; or (ii) violate any confidentiality, non-disclosure, non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer.
26.    Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.
27.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
28.    Acknowledgement of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.
[signature page follows]


92366834.9 0059466-00001    17    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


                            
The Company:
PROFIRE ENERGY, INC.
 
 
By:
/s/Ryan Oviatt
Name:
Ryan Oviatt
Title:
Chief Financial Officer
 
 
Executive:
 
/s/ Brenton W. Hatch
Brenton W. Hatch





92366834.9 0059466-00001    18    